On Petition for Behearing.
Comstock, J.
— Counsel for appellants in their brief in support of their petition for a rehearing, insist that the statement in the original opinion that there was no judgment against appellant Smith is not sustained by the record. We deem it, therefore, proper, while adhering to the conclusion reached in that opinion, to add that the judgment was rendered against the commissioners “for fifty dollars and costs, taxed at-dollars; said judgment to be paid out of the money in the county treasury belonging to the Tully ditch fund. And the Auditor is hereby directed to draw his warrant on the county treasurer for the sum of fifty dollars and costs, payable out of said Tully ditch fund.” The demurrer of auditor Smith had been sustained to the complaint. When this judgment was rendered there was no complaint against him. While the assignment of errors is joint, he did not join in the motion for a new trial, nor in the motion in arrest of judgment, and the fourth assignment, “that the complaint does not state facts sufficient to constitute a cause of action against said appellants, or either of them,” cannot avail him, for his demurrer to the complaint had been sustained. Petition overruled.